 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   ROEUTH PAO,                                       Case No. 1:20-cv-00452-SAB

11                   Plaintiff,                        ORDER RE STIPULATION FOR AN
                                                       EXTENSION OF TIME FOR PLAINTIFF TO
12           v.                                        FILE OPENING BRIEF

13   COMMISSIONER OF SOCIAL                            (ECF No. 20)
     SECURITY,
14
                     Defendant.
15

16          On May 12, 2021, Plaintiff filed a stipulation to extend the deadline to file an opening

17 brief by only two (2) days. (ECF No. 20.)

18          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

19          1.      Plaintiff shall file an opening brief on or before May 17, 2021;

20          2.      Defendant shall file a response to Plaintiff’s opening brief on or before June 16,

21                  2021; and

22          3.      Plaintiff’s reply, if any, shall be filed on or before July 1, 2021.

23
     IT IS SO ORDERED.
24

25 Dated:        May 13, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
